USDC SDNY

KIRKLAND & ELLIS LLP | pCCeeee en  eruep

AND AFFILIATED PARTNERSHIPS

DOC #_
DATE FILED: 11/18/2019

 

601 Lexington Avenue
New York, NY 10022

Stefan Atkinson, P.C. United States
To Call Writer Directly: Facsimile:
+1 212 446 4803 +1 212 446 4800 +1 212 446 4900

stefan .atkinson@kirkland.com
www. kirkland.com

November 15, 2019

VIA CM/ECF AND EMAIL

The Honorable Analisa Torres

Daniel Patrick Moynihan United States Courthouse
Courtroom 15D

500 Pearl Street

New York, NY 10007-1312

Re:  Ligui-Box, Inc., et al. v. David S. Smith (Ireland) Unlimited Co., et al.,
Case No. 19-cv-7069 (AT) (S.D.N-Y.)

Dear Judge Torres:

I write on behalf of Plaintiffs Liqui-Box, Inc. and Liqui-Box Holdings, Inc. and
Additional Counterclaim Defendant Olympus Growth Fund VI, L.P. (together, “Plaintiffs”), in
the above-captioned matter. Plaintiffs respectfully request the Court’s authorization to file under
seal the attached Reply Memorandum of Law in further support of Plaintiffs’ Motion to Exclude
Certain Expert Testimony of Molly S. Boast, which would disclose, in whole or in part, material
designated by the parties as “Confidential” under the September 3, 2019 Stipulated
Confidentiality and Protective Order [Dkt. #36] (the “Protective Order”). For such filings, the
Protective Order requires the parties to file under seal first, and then exchange redactions for a
proposed public version of the filing shortly thereafter. (Protective Order § 8(b).)

Sincerely,
/s/ Stefan Atkinson
GRANTED. Stefan Atkinson, P.C.

SO ORDERED.

Dated: November 18, 2019
New York, New York

O4-

ANALISA TORRES

. e ° Munich PaloAlto Paris Sanfrancisco Shanghai Washington, D.C.
United States District Judge ° na
